Title: To Thomas Jefferson from James Barron, 20 March 1781
From: Barron, James
To: Jefferson, Thomas



Sir
Hampton March 20. 1781

Yesterday Morning twelve large Ships Came within the Capes and Anchord, Sent up one Frigate this Morning under English Colours, Which proves them to be a British fleet. The Frigate lays Now in Hampton road with Arnolds Ships. The other Ships are still in the Bay at Anchor. I take them all to be Menawar And No transports Among them.
I Have the Honour, to be Sir Yr. Excellencys Mo. Obed. Hble Sevt.,

Jas: Barron

